Claims 1-10, and 13-22 are pending in the application.  Claims 11 and 12 have been cancelled.  Claims 15-20 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 1-10, 13, 14, 21 and 22 are under consideration.  
The rejections over Bonile and in combination Baermann have been withdrawn in view of Applicant’s argument.  Bonile requires a magnetic bed having a plurality of magnets that produce a negative magnetic field in a region adjacent to the surface and a positive magnetic field in a region remote from the surface. As pointed out by Applicant, substitution of Baermann’s alternative polarities arrangement would cause the user to experience both positive and negative magnetic fields, thereby rendering Bonile unsatisfactory for its intended purpose.  
New grounds of rejections are made in view of newly discovered references to Guay et al. (US 5,226,185), Robinson (US 6,782,575) and De Oliveira (US 2017/0086599).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7, 9, 10, 13, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,226,185 to Guay et al. (hereinafter “Guay”) further in view of US 6,782,575 to Robinson (hereinafter “Robinson”) and US 4,549,532 to Baermann (hereinafter “Baermann”). 

Guay does not explicitly disclose a thickness of the core layer.  There is no teaching or suggestion that each of the plurality of magnetic materials comprises a strip of flexible material having a plurality of magnetic regions formed therein and wherein each of the plurality of magnetic regions includes concentric polygonal shaped regions having alternative polarities.  
Robinson, however, discloses a mattress comprising a base core to which is bonded upper and lower corrugated outer layers (abstract, and figure 2).  The base core has a thickness of 3.6 in while the outer layer has a thickness of 1.9 in (column 3, lines 15-20, and 45-50).  The base core is adhered to the outer layer by an adhesive material (column 3, lines 60-65).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam core disclosed in Guay having a thickness disclosed in Robison motivated by the desire to provide a mattress having adequate support when a user is resting thereon.  

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a flexible magnet disclosed in Baermann for the magnet disclosed in Guay motivated by the desire to provide a mattress having optimum therapeutic effect for all blood flow directions. 
As to claim 14, Guay does not explicitly disclose the covering foam layer and the core layer adhered to each other by an adhesive material.  
Robinson, however, discloses a mattress comprising a base core to which is bonded upper and lower corrugated outer layers (abstract, and figure 2).  The base core has a thickness of 3.6 in while the outer layer has a thickness of 1.9 in (column 3, lines 15-20, and 45-50).  The base core is adhered to the outer layer by an adhesive material (column 3, lines 60-65).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive material to secure the covering foam layer to the core layer motivated by the desire to enhance adhesion strength.  

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guay in view of Robinson and Baermann as applied to claim 1 above, and further in view of US 2005/0132498 to Vrionis (Vrionis).
None of the Guay, Robinsion and Baermann references disclose a mattress including a removable cover. 
Vrionis, however, discloses a mattress with a cover comprising a mattress having a first sleeping surface and a second sleeping surface; and a cover comprising a first removable portion for covering the first sleeping surface, a second removable portion for covering the second sleeping surface and a third portion positioned around the lateral periphery of the mattress for removably attaching the first and second removable portions of the mattress cover to the mattress (abstract, and figure 1).  The cover is made out of cotton, which is breathable, absorbent and washable (paragraph 66). 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a removable cover disclosed in Vrionis to enclose the mattress disclosed in Guay motivated by the desire to provide the cover that is washable and protects the quilted layer from stains, thereby maintaining cleanliness of the mattress. 

Claims 1-3, 6, 7-10, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0086599 to De Oliveira (hereinafter “De Oliveira”) in view of Baermann. 

Each layer of the mattress includes magnetic material and far infrared pallets provided thereon. The top layer has a thickness of 1.5 in while the second layer has a thickness of 2.0 in (paragraph 11).  The mattress comprises a fabric enclosing all of the foam layers (paragraph 14).  
De Oliveira does not explicitly disclose the magnetic material in the form of a strip of flexible material having a plurality of magnetic regions formed therein and wherein each of the plurality of magnetic regions includes concentric polygonal shaped regions having alternative polarities.  
Baermann, however, discloses a flexible magnetic sheet for therapeutic use made of a rubbery material in which permanent magnetic ferrite particles embedded therein (abstract).  The magnetic sheet is provided with magnetic poles arrayed in the shape of concentric rings of alternating polarities (figure 1).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a magnetic ring disclosed in Baermann for the magnet material disclosed in De Oliveira motivated by the desire to provide a mattress having optimum therapeutic effect for all blood flow directions. 
As to claims 2 and 8, De Oliveira discloses that the mattress can have a thickness ranging from 2 to 16 in wherein the second layer and the third layer have the same thickness of 2 inches and wherein the first layer has a thickness of 1.5 in 
De Oliveira does not explicitly disclose the first layer and the second layer having the same thickness.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the first and second layer having the same thickness because the thickness of each foam layer can be adjusted and selection of the thickness of each foam layer will be within the level of the ordinary skill in the art so as to provide comfort to the user without sacrifice of support.  

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Oliveira in view of Baermann as applied to claim 1 above, and further in view of Vrionis.
Neither De Oliveira nor Baermann discloses a mattress including a removable cover. 
Vrionis, however, discloses a mattress with a cover comprising a mattress having a first sleeping surface and a second sleeping surface; and a cover comprising a first removable portion for covering the first sleeping surface, a second removable portion for covering the second sleeping surface and a third portion positioned around the lateral periphery of the mattress for removably attaching the first and second removable portions of the mattress cover to the mattress (abstract, 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a removable cover disclosed in Vrionis to enclose the mattress disclosed in De Oliveira motivated by the desire to provide the cover that is washable, thereby maintaining cleanliness of the mattress. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Oliveira in view of Baermann as applied to claim 1 above, further in view of Robinson. 
Neither De Oliveira nor Baermann discloses multiple foam layers adhered to each other by an adhesive material.  
Robinson, however, discloses a mattress comprising a base core to which is bonded upper and lower corrugated outer layers (abstract, and figure 2).  The base core has a thickness of 3.6 in while the outer layer has a thickness of 1.9 in (column 3, lines 15-20, and 45-50).  The base core is adhered to the outer layer by an adhesive material (column 3, lines 60-65).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material to secure the foam layers together motivated by the desire to enhance adhesion strength.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788